Citation Nr: 0527802	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for additional disability due to Department of 
Veterans Affairs medical treatment.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from June 1972 to 
April 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In September 2003, the RO denied the veteran's 
application to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for additional disability claimed to 
be due to VA medical treatment.

The veteran testified at a Board hearing that was held at the 
RO in November 2004 before the undersigned Veterans Law 
Judge.  A transcript (T) of the hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for compensation 
under 38 U.S.C. § 1151 for additional disability as a result 
VA medical treatment in a decision in September 2002; the 
veteran was notified of this decision and he did not appeal 
it; in December 2002, the Board denied his motion for 
reconsideration.

2.  Evidence submitted since the September 2002 Board 
decision denying entitlement to compensation under 38 U.S.C. 
§ 1151 for additional disability as a result VA medical 
treatment does not relate, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision denying compensation 
under 38 U.S.C. § 1151 is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the September 2002 Board decision 
that denied entitlement to compensation under 38 U.S.C. 
§ 1151 for additional disability as a result VA medical 
treatment is not new and material, and the veteran's claim 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO accepted the veteran's 
statement of evidence received in July 2003 as an application 
to reopen a claim for compensation under section 1151, as it 
was clearly identified as such by the veteran.  The RO 
provided him with notice of the VCAA in August 2003, prior to 
the initial decision on the claim to reopen in September 
2003.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim for compensation under section 1151, 
the RO specifically informed the veteran in the August 2003 
letter as to what kind of evidence was needed to substantiate 
an application to reopen the claim brought under section 
1151.  With regard to the information and evidence that VA 
would seek to provide, the Board notes that the burden is on 
the claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
inform the veteran in the August 2003 letter that it would 
assist him in obtaining medical evidence or reports that he 
provided enough information about to enable VA to obtain such 
evidence.  The RO provided him with Release of Information 
forms that would enable the RO to assist him in obtaining any 
private records he wished the RO to get.

With regard to informing the claimant about the information 
and evidence he was expected to provide, the Board notes that 
the RO told the veteran in the August 2003 letter that he 
should submit the kind of evidence it had described in the 
letter as evidence which would be relevant to substantiating 
a claim for compensation under section 1151 based on 
additional disability he claimed was the result of VA medical 
treatment.  The Board notes that the RO did inform the 
veteran of the regulatory definition of new and material 
evidence, and, in the September 2003 rating decision, the RO 
referred him to the VA internet site as one source for 
further information regarding the applicable law and 
regulations.  Thus, the August 2003 letter quoted the 
essential elements of the current version of that regulatory 
definition that did apply to the veteran's application to 
reopen.  Concerning this, the Board notes that, for 
applications filed after August 29, 2001, as was the July 
2003 application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Despite the RO not having directly referenced 
the version of section 3.156(a) in effect from August 29, 
2001, in the rating decision, the March 2004 statement of the 
case (SOC), provided a complete citation.  Therefore, the 
Board concludes that any difficulties that could result from 
the brief discussion in the September 2003 rating decision 
are at worst harmless in that it did not affect the essential 
fairness of the adjudication in light of the correct 
presentation of the applicable standard in the August 2003 RO 
letter before adjudication and the SOC.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his application to reopen his 
claim for compensation under section 1151 for additional 
disability as a result of VA medical treatment.  In this 
regard, the RO has informed him in the rating decision and 
SOC of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
reopen and substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist, which is more limited in a 
case which requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, 
also has been satisfied in this case because the RO offered 
him assistance in obtaining any evidence he notified VA 
about.  The veteran was afforded a hearing before the Board, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Criteria & Analysis

Section 1151 was amended in 1996 and the amended version of 
the law applies to all claims filed after October 1, 1997, 
such as the veteran's application to reopen his claim for 
compensation under 38 U.S.C. § 1151 which was received in 
July 2003.  VAOPGCPREC 40-97 (Dec. 31, 1997).  This version 
of the law provides, in pertinent part,

Compensation . . . shall be awarded for a 
qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department 
facility . . . , and the proximate cause 
of the disability or death was -- 

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002).

Applicable VA regulations provide in pertinent part,

(c)  Establishing the cause of additional 
disability or death.  Claims based on 
additional disability or death due to 
hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this 
paragraph . . . 

(1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a 
disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress. . . . 

(3)  Veteran's failure to follow medical 
instructions.  Additional disability or 
death caused by a veteran's failure to 
follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.

69 Fed. Reg. 46,426, 46, 432-46,435 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c) (2005).

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

In this case, the veteran submitted his original claim for 
benefits under § 1151 in November 1997.  The record that the 
Board reviewed in September 2002 contained an extensive list 
of his allegations to support his claim that he incurred 
additional disability when VA failed to treat him promptly 
after he was involved in an automobile accident in November 
1993.  He asserted that he sought VA treatment in December 
1993 for his auto accident injuries, but was not seen until 
late January and was only seen by a nurse instead of a 
doctor.  He reported that as a result he suffered terribly 
until he went to a private doctor who diagnosed him with a 
brain trauma/concussion, a mixed motor neuropathy, and many 
other serious injuries.  He alleged that the headaches, 
tinnitus, coronary artery disease, vertebrae damage and other 
symptoms he experienced could possibly have been prevented if 
the VA medical center had treated him. 

He further alleged that a VA health care practitioner 
adjusted his back in February 1995, causing permanent 
injuries.  He alleged that he was forced to undergo a stress 
test in the fall of 1995 and when the examiner increased the 
speed of the machine, despite the veteran's protests, his hip 
was dislocated, causing more damage.  In addition, he 
asserted that VA failed to inform him that he had coronary 
artery disease and that had limited walking ability, being 
unable to stand for any length of time, and having constant 
pain as a result of VA treatment.  He asserted that late in 
February 1995, a private doctor referred him back to the VA 
and that the treatment that he subsequently received there 
caused an increase in the severity of his injuries. 

In a letter dated in February 1996, the veteran reported that 
he was unable to work primarily due to headaches from brain 
trauma and back/hip injuries.  He also reported that he had 
numerous bouts of depression that he associated with his 
inability to live a full life due to his injuries.

VA treatment records showed that the veteran was seen at a 
neurology clinic on November 1993 on referral to evaluate 
chronic neck and shoulder pain, a headache, tinnitus, etc, 
which began after a motor vehicle accident in November 1993 
in which he suffered a whiplash injury and a concussion.  A 
record dated in December 1993 showed he reported complaints 
of right upper trapezius and right neck and posterior 
headaches since an auto accident a month earlier in which he 
was struck from the rear.  It was noted that he had been 
under the care of a private orthopedist and that X- rays had 
been negative.  Examination was within normal limits with 
mildly decreased range of motion.  The report of a 
neurosurgery consultation in January 1994 noted his complaint 
of neck pain into the lateral area of the cervical spine.  He 
was assessed as neurologically intact with exception of 
spasms involving the right mastoid area and the impression 
was acute cervical strain.  Another record dated in October 
1995 showed he complained of chronic low back pain after a 
motor vehicle accident in 1993.  A December 1995 treadmill 
test was terminated due to hip pain. 

The medical evidence included numerous private and VA 
treatment records.  Several VA examinations were completed in 
October 1995.  A neurology examiner reported the veteran had 
headaches that began two years earlier when he was in an auto 
accident and was thrown backwards and hit his head.  The 
impression was post-traumatic muscle tension headaches.  A 
psychiatric examiner diagnosed dysthymic disorder.  A general 
medical examiner reported a history of an auto accident in 
November 1993 and the following diagnoses: (1) hypertension; 
(2) degenerative disk disease, cervical spine; (3) chronic 
lumbar strain with degenerative joint disease; (4) absence of 
right kidney by history; (5) benign prostatic hypertrophy. 

The record contained a copy of a decision from the Social 
Security Administration (SSA), dated in September 1999, that 
reflected that the veteran was found to be disabled.  Also 
submitted were other medical records that had been a part of 
the SSA record.

A VA examiner in June 2002 reviewed the claims file and the 
veteran's outpatient treatment file and noted the veteran's 
claim that he had neck and shoulder and a left hip condition 
due to VA treatment.  The VA examiner found that the records 
showed ample evidence of careful evaluation of the veteran's 
complaints, that all tests were pertinent and prudent, and 
that treatment was selected and directed towards the 
patient's well being.  The examiner rendered the opinion that 
there was no evidence that there was any increased or 
additional disabilities as a result of VA treatment or denial 
of treatment, that there was no evidence of an increased or 
additional disability that was caused by the care, negligence 
or the lack of the professional skill or judgment or similar 
instance of fault.

A VA audiology examiner in May 2002 reviewed the veteran's 
claims file and medical center records.  The examiner noted 
that the veteran reported having a constant ringing tinnitus 
in both ears which had persisted since he was involved in a 
car accident in November 1993.  Based on the veteran's report 
of onset of tinnitus following a motor vehicle accident, the 
examiner concluded that it was more likely than not that the 
tinnitus was related to his post head trauma syndrome.  The 
examiner further stated that it was not likely that the 
veteran's tinnitus was the result of delayed medical 
treatment from VA.

In this case, no evidence has been submitted that constitutes 
new and material evidence to reopen the claim for 
compensation under section 1151.  The Board denied the claim 
in its September 2002 decision because, although there was a 
current diagnosis of post motor vehicle accident residuals 
and other claimed disorders, there was no competent evidence 
that any additional disability resulted from the manner in 
which VA medical treatment had been provided, or that VA 
medical care was not properly administered.  The present 
evidence submitted in support of the claim to reopen does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, i.e., that there was additional 
disability that was the result of improper VA medical care as 
alleged.

Although the veteran compiled a substantial amount of 
clinical evidence, it was essentially duplicative of 
previously submitted information and referred to the same 
disorders.  The veteran submitted correspondence in 2003 and 
2004 elaborating upon a repeated theme of improper or 
neglected care on the part of VA that he attempts to support 
with copies of treatment records beginning in the mid 1990s.  
This, and the more recent correspondence with VA medical 
center personnel in 2004, do not address whether the 
disorders he complains of represented to any degree an 
additional disability that resulted from VA medical 
treatment.  Although the veteran has made clear his belief 
that additional disability resulted from VA medical 
treatment, his own statements as to such a relationship do 
not constitute competent medical evidence because, as a 
layperson, he is not qualified to render opinions on matters 
that turn on the proper administration of medical treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With 
regard to medical evidence submitted, the report of a VA 
consultation on referral in November 2004 did not associate 
the diagnosed cervical spondylosis, status post thoracolumbar 
injury and head injury, and left upper extremity sensory 
deficit with VA medical treatment in any manner.  The 
consultant reported the same history of complaints regarding 
tinnitus, the neck, lower back and hip after injury in 1993 
and noted the veteran's history of VA treatment as the source 
of mid-back pain in 1995.  

In addition, the recent hearing testimony shows the veteran 
had not received a medical opinion that associated his 
symptoms, specifically cervical spine radicular symptoms, to 
deficient VA medical treatment (T 4-5) and that he was the 
proponent of the theory that nontreatment resulted in 
cervical radiculopathy (T 7).  The veteran also asserted that 
a VA physician created a fictitious medical record regarding 
the need for surgery (T 11) and, in sum, that he had suffered 
needlessly for many years on account of the VA medical center 
actions and that he has been the victim of the same kind of 
illegal behavior since he first came to VA for help late in 
1993 (T 12-13).  

The Board notes that the additional evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
nor does it, alone or in connection with previous evidence, 
raise a reasonable possibility of substantiating the claim.  
Evidence showing not only the existence of additional 
disability but also that the additional disability resulted 
from negligent VA medical treatment is needed to reopen this 
claim for compensation under 38 U.S.C. § 1151.  Such evidence 
has not been submitted.

The Board also notes that the final rules pertaining to 
disabilities resulting from VA medical treatment which 
implemented changes to 38 U.S.C. § 1151 went into effect 
September 2, 2004.  A VA examiner addressed the relevant 
regulatory considerations regarding VA medical treatment in 
this case when it was decided in September 2002.  See 69 Fed. 
Reg. 46,426, 46, 432-46,435 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(c) (2005).  Moreover, the newly published 
regulations may not serve as a basis for reopening the claim 
because they merely implemented the provisions of the 
statute, in effect since October 1997, and do not create a 
new basis for entitlement.  Spencer v. Brown, 4 Vet. App. 283 
(1993) (holding that in claims where an intervening change in 
the law or regulation created a new basis of entitlement to a 
benefit, de novo adjudication of the claim was warranted.). 

In summary, the veteran did not put the VA on notice of the 
existence of any specific, particular piece of competent 
evidence that might relate to the unestablished fact 
necessary to substantiate the claim, i.e., that he has an 
additional disability from any of the identified medical 
disorders as a result of VA medical treatment negligently 
administered, and which might, if submitted, raise a 
reasonable possibility of substantiating the claim.  Cf. 
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).  In fact, 
his hearing testimony established quite clearly that he has 
no medical support.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under section 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the evidence received since the September 2002 Board decision 
denying entitlement to compensation under 38 U.S.C. § 1151 is 
not new and material, and the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  Accordingly, the benefit of the doubt rule is not 
applicable, and the application to reopen the claim for 
entitlement to VA compensation pursuant to 38 U.S.C. § 1151 
is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to 
compensation under 38 U.S.C. § 1151 for additional disability 
claimed as the result of VA medical treatment is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


